Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-13-2007

USA v. Rinick
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3776




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Rinick" (2007). 2007 Decisions. Paper 1494.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1494


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 05-3776


                            UNITED STATES OF AMERICA

                                            v.

                                   WILLIAM RINICK,

                                                 Appellant


                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                       (D.C. Criminal Action No. 02-cr-00492-1)
                     District Judge: Honorable Eduardo C. Robreno


                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 16, 2007

              Before: McKEE, AMBRO, and STAPLETON, Circuit Judges

                             (Opinion filed: March 13, 2007)


                                        OPINION


AMBRO, Circuit Judge

       A jury convicted the appellant, William Rinick, on one count of conspiracy to

distribute cocaine, 21 U.S.C. § 846, six counts of cocaine distribution, 21 U.S.C.

§ 841(a)(1), and one count of possession of cocaine with intent to distribute within 1,000
feet of a school, 21 U.S.C. § 860. He challenges the reasonableness of his 360-month

sentence based solely on the District Court’s alleged error in calculating the applicable

advisory Guidelines range. Specifically, Rinick contends that the Court erred when it

increased his base offense level by two points as a result of its finding that he had

obstructed justice. See U.S.S.G. § 3C1.1.1

       We review criminal sentences for reasonableness by examining the factors in 18

U.S.C. § 3553(a). United States v. Booker, 543 U.S. 220, 258–65 (2005); United States v.

Cooper, 437 F.3d 324, 329–32 (3d Cir. 2006). An indispensable part of arriving at a

reasonable sentence is a correct calculation of the advisory Guidelines range. Cooper,

437 U.S. at 330. We review a District Court’s interpretation of the Guidelines de novo

and its factual findings for clear error. United States v. De La Cruz, 460 F.3d 466, 468

(3d Cir. 2006). Because we write only for the parties, we mention only those facts

relevant to deciding this appeal.

       Rinick argues that the District Court’s findings do not support the application of

the Guidelines’ obstruction-of-justice enhancement for two reasons: (1) his conduct was

not sufficiently “obstructive”; and (2) he did not possess the requisite mental

state—namely, he did not know of any pending investigation or judicial proceeding at the

time he engaged in the allegedly obstructive behavior. We disagree with both of these

contentions.


   1
   The District Court had jurisdiction over this matter under 18 U.S.C. § 3231, and we
have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a)(1).

                                              2
       In its extensive sentencing memorandum, the District Court made the following

findings, which are not clearly erroneous:

       The court observed the demeanor of witnesses Sam Pollino, Michael
       Focoso and Patricia Bongiorno on the stand, and finds them, under the
       circumstances, to be credible. The court generally finds that an
       enhancement is warranted based on the following evidence:

       i.     Sam Pollino testified at trial that Rinick, having heard an answering
              machine message in which Pollino was identified as a “rat,” placed a
              gun to Pollino’s head and stated, “[Y]ou wouldn’t even know it.”
              This account was corroborated through the testimony of Focoso, who
              stated that Rinick informed him that he had threatened Pollino with a
              gun.

       ii.    Pollino also testified that, on another occasion, Rinick informed him
              that “this is the room where we’re going to whack you,” a comment
              that Pollino interpreted to mean that he could be killed for
              cooperating [with the police]. Focoso also testified that it was his
              understanding that Rinick meant to hurt or kill Pollino if Pollino was,
              in fact[,] cooperating.

       iii.   Patricia Bongiorno testified at trial as to Rinick’s attempts to
              intimidate her into divulging information concerning the
              whereabouts of Sam Pollino. In particular, Mrs. Bongiorno testified
              that Rinick, looking for Pollino, entered her home, sat uninvited at
              her dining room table and demanded information as to Pollino’s
              whereabouts, offered her $2000 in exchange for information, offered
              her husband $1000 a week to be a “driver” for Rinick, that she and
              her family were intimidated by Rinick and his behavior and
              attempted to pacify him without giving any information as to
              Pollino’s whereabouts.

       iv.    Pollino testified that Rinick patted him down on one occasion in an
              attempt to determine whether he was wearing a recording device.

       v.     Focoso testified at trial as to Rinick’s attempts to influence him
              against cooperating by referring to people who had been murdered.

       As to Rinick’s first argument, we have no trouble concluding that this

                                             3
behavior—searching out and threatening to kill cooperating witnesses—rises to the level

of obstructive conduct. See U.S.S.G. § 3C1.1, cmt. (listing examples of obstructive

conduct). As the Government’s brief highlights, behavior less egregious than this has

been held sufficient to warrant the Guidelines’ obstruction-of-justice enhancement. See

Br. of Appellee at 23–24 (citing United States v. Drapeau, 121 F.3d 344 (8th Cir. 1997);

United States v. Pippeni, 115 F.3d 422 (7th Cir. 1997); United States v. Campbell, 985

F.2d 341 (7th Cir. 1993); United States v. Grady, 997 F.2d 421 (8th Cir. 1993); United

States v. Rivera, 971 F.2d 876 (2d Cir. 1992); United States v. Davila, 964 F.2d 778 (8th

Cir. 1992); United States v. Hershberger, 956 F.2d 954 (10th Cir. 1992)).

      Rinick’s stronger argument is his second. He claims that, in order for the § 3C1.1

enhancement to apply, he must have subjectively known of a pending investigation into

his criminal conduct—knowledge he says that he did not have. Section 3C1.1 of the

Guidelines provides that

      [i]f (A) the defendant willfully obstructed or impeded . . . the administration
      of justice with respect to the investigation, prosecution, or sentencing of the
      instant offense of conviction, and (B) the obstructive conduct related to (i)
      the defendant’s offense of conviction and any relevant conduct . . . ,
      increase the offense level by 2 levels.

The common understanding of the term “willfully” in the obstruction-of-justice context

includes a specific intent to interfere with a criminal proceeding—a mens rea necessarily

involving knowledge of the criminal proceedings obstructed. See 18 U.S.C. § 1503;

SARAH N. WELLING ET AL., FEDERAL CRIMINAL LAW AND RELATED ACTIONS 166–68,

§ 19.3.C (1998) (citing United States v. Aguilar, 515 U.S. 593 (1995); Pettibone v. United

                                             4
States, 148 U.S. 197 (1895)); MODEL PENAL CODE Pt. I, art. 2, § 2.02(2)(a) & Pt. II, art.

242, § 242.1. The Government contends, however, that our decision in United States v.

Jenkins rejected this common understanding of the requisite mens rea. See 275 F.3d 283,

286–89 (3d Cir. 2001). And indeed, Jenkins noted that “awareness is not a prerequisite

for imposing the obstruction-of-justice” Guidelines enhancement. Id. at 288. But while

superficially supporting the Government, our statement, upon closer analysis, may not be

as conclusive as the Government would have it.

       When making our ruling in Jenkins, we cited the Seventh Circuit Court of Appeals

in United States v. Snyder, 189 F.3d 640, 648 (7th Cir. 1999), for the proposition that the

Guidelines’ obstruction-of-justice enhancement did not require specific intent to impede

an investigation. Snyder, however, stemmed from an earlier case in that Circuit, United

States v. Polland, 994 F.2d 1262 (7th Cir. 1993).2 The specific issue in Polland was

whether the enhancement could apply if a defendant’s obstructive conduct primarily

affected an investigation of another person—even if there was no investigation of the

defendant at the time. The Seventh Circuit answered “yes,” saying that willfulness can be

present, as long as that investigation, known to the defendant, is somehow relevant to his

own offense of conviction, i.e., if the investigation of the other person could produce



   2
   Snyder contained no legal analysis of the mens rea required for a § 3C1.1 Guidelines
enhancement. It merely cited United States v. Schmidt, 47 F.3d 188 (7th Cir. 1995),
which likewise contained no analysis. Moreover it provided no factual context and
mentioned the mens rea requirement of § 3C1.1 in dictum in a footnote. Id. at 192 n.3.
Schmidt, however, did cite Polland. See id.

                                             5
evidence relevant to the defendant’s prosecution. Id. at 1269. It was undisputed that the

defendant in Polland fit this bill; he subjectively knew of a related investigation into

another person when he willfully obstructed it. Id. at 1265 (indicating that the defendant

knew of the other person’s arrest in their mutual drug conspiracy). Polland, therefore,

does not support the notion that the § 3C1.1 Guidelines enhancement requires no

knowledge of some investigation or pending proceeding.

       The facts in our Jenkins case, which the Government cites, were similar to those in

Polland. Jenkins involved two investigations of the same defendant—one state and one

federal. Jenkins impeded the state proceedings against him, prompting the federal court

to enhance the sentence on his federal crime. Though we eventually held the state

proceeding not sufficiently related to the federal proceeding to justify the Guidelines’

enhancement, we first held it irrelevant that the defendant did not know about his federal

proceeding. Jenkins, 275 F.3d at 286–89.3 This was the context of our statement that

“awareness is not a prerequisite for imposing the obstruction-of-justice” Guidelines

enhancement. Id. at 288.

       We might conclude, then, that the facts of Jenkins—like those in Polland—do not

support the full implications of its sweeping language and that our holding there did not

erase the requirement that, in order “willfully” to obstruct justice (thereby warranting the

Guidelines enhancement), a person must subjectively know of some proceeding, even if


   3
   Judge Becker did not join that part of the panel’s decision. See Jenkins, 275 F.3d at
289 n.7.

                                              6
not the particular proceeding under review. However, Jenkins did not cite Polland, but

rather Snyder. See id. And reading Jenkins that way would be in tension with our

express approval of Snyder, where the defendant had no knowledge of the only

proceeding of which to be aware (his own federal prosecution). Moreover, Jenkins

specifically disagreed with cases from several Courts of Appeals that have held the

obstruction-of-justice enhancement to be applicable only “where misconduct occurs with

knowledge of an investigation, or at least with a correct belief that an investigation is

probably underway.” See id. (citing United States v. Oppedahl, 998 F.2d 584, 586 (8th

Cir. 1993); United States v. Brown, 237 F.3d 625, 626–28 (6th Cir. 2001); United States

v. Lister, 53 F.3d 66, 69–71 (5th Cir. 1995)). Yet we still did not recognize in Jenkins the

significant point that the defendant in that case, in fact, knew of a related

proceeding—unlike in Oppedahl and similar cases, where there was no such proceeding

(and thus nothing to know).

       We need not determine the breadth of Jenkins’s holding today, however, because

we conclude that the District Court found that Rinick did know about the investigation his

conduct sought to obstruct. The District Court adopted the Pre-Sentence Investigation

Report, which contained a recitation of Rinick’s relevant conduct. Significantly, the

report states that after Rinick received a message warning him that Pollino was a “rat,” he

“threatened to kill . . . Pollino, believing that he was working with the law enforcement”

(emphasis added). Moreover, the report makes clear that Rinick’s threatening behavior

toward Pollino’s neighbors (during which he sought the whereabouts of Pollino) occurred

                                               7
after authorities executed search warrants on Rinick’s properties. These findings are not

clearly erroneous and establish that Rinick correctly believed (or, in fact, knew) that he

was under investigation at the time of his obstructive conduct. That is obstruction of

justice by any definition.

                                      *   *   *   *   *

       For the reasons stated above, we rule that the District Court did not err in applying

the two-level Guidelines enhancement for obstruction of justice. As a result, we affirm

Rinick’s 360-month sentence.




                                              8